I am not able to agree with the majority opinion. In my judgment the amendment was immaterial and could not have prejudiced defendant, and falls clearly under the harmless error statute. Section 2822, Comp. Stat. 1921. The opinion rests on the authority of Holcomb v. State, 16 Okla. Cr. 1,166 P. 755. That case is on the authority of State v. Bartlett,170 Mo. 658, 71 S.W. 148, 59 L. R. A. 756, 761. The Supreme Court of Missouri, however, has expressly overruled the Bartlett Case in several cases. State v. Dixon (Mo. Sup.) 253 S.W. 746, 747, where it was held: *Page 275 
"The prosecuting attorney is required to follow and conduct criminal prosecutions taken to other counties on changes of venue. The statute reads that the 'information may be amended * * * at any time by leave of court before trial.' It will be seen that the language of the statute is broad enough to meet the exigencies of any case in which an amendment of the information may be required; otherwise we will interpolate into the section an exception not contemplated by the lawmakers, which is that the right of the state to amend an information is limited to the court in which the prosecution originates. The right to amend an information seems to be as broad as the right to amend pleadings in civil cases. A change of venue is awarded to a defendant as a privilege when it appears he cannot have a fair and impartial trial in the county where the crime is charged to have been committed. It would be anomalous to contend that, by taking a change of venue, the defendant could deprive the state of the right of amendment, and thus defeat a prosecution because of a defect in an information that is unqualifiedly amendable under the statute."
In State v. Tippett, 317 Mo. 319, 296 S.W. 132, 135, the court said:
"In the circuit court of Stoddard county the prosecuting attorney filed an information and then a so-called amended information. In the circuit court of Dunklin county, after the change of venue, the court permitted, over the objection and exception of defendant, a second amended information to be filed. The error charged is the permitting of the second information to be filed in Dunklin county, after the change of venue, the crime occurring in Stoddard county. We have expressly ruled in late cases that an information may be amended, under section 3853, Revised Statutes 1919, designated the Statute of Jeofails, even after a change of venue awarded. State v. Dixon (Mo. Sup.) 253 S.W. 746; State v. Rennison,306 Mo. 473, 267 S.W. 850."
The same ruling is emphatically laid down in State v. Lomax,322 Mo. 86, 14 S.W.2d 436. *Page 276 
The Holcomb Case supra, is clearly not sound, and should be overruled.